Case 2:18-cr-00190-SPC-MRM Document 728 Filed 08/19/21 Page 1 of 5 PageID 5117




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

 UNITED STATES OF AMERICA

 v.                                                 CASE NO.: 2:18-cr-190-SPC-MRM

 ELIZABETH KUC



                                         ORDER1

        Before the Court is Defendant Elizabeth Kuc’s Motion for Reduction in

 Sentence (Doc. 724), along with the Government’s opposition (Doc. 727). After

 reviewing the parties’ arguments, record, and applicable law, the Court denies

 the Motion for the below reasons.

        Last year, the Court sentenced Defendant to 360 months’ imprisonment

 for participating in a drug conspiracy and distributing fentanyl, crack cocaine,

 and heroin. (Doc. 542). But Defendant says her chronic medical problems

 warrant the Court to release her now.                  Her conditions include HIV,

 hypothyroidism, high cholesterol, asthma, anxiety, hypertension, morbid

 obesity, deteriorated bones, arthritis, and planar warts.

        But courts lack the inherent authority to reduce imposed sentences.

 United States v. Diaz-Clark, 292 F.3d 1310, 1319 (11th Cir. 2002). Only under


 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide. The Court is also not responsible for a hyperlink’s
 availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:18-cr-00190-SPC-MRM Document 728 Filed 08/19/21 Page 2 of 5 PageID 5118




 a statute or rule may courts reduce a sentence. And even then, the defendant

 must show she may have such relief. See United States v. Jackson, No. 3:16-

 cr-104-J-32JRK3, 2020 WL 3962275, at *1 (M.D. Fla. July 13, 2020).

       Defendant relies on 18 U.S.C. § 3582(c)(1)(A)’s compassionate-release

 provision for her sentence reduction. It says a court may reduce a sentence if

 it finds that extraordinary and compelling reasons warrant a reduction and

 that a reduction follows the applicable policy statement in U.S.S.G. § 1B1.13.

 Id. § 3582(c)(1)(A)(i); United States v. Bryant, 996 F.3d 1243, 1247 (11th Cir.

 2021). Section 1B1.13’s commentary outlines four qualifying reasons including

 the defendant’s medical conditions, age, or family circumstances. U.S.S.G. §

 1B.13, cmt. n.1(A)-(C).

       Before moving to reduce a sentence, however, a defendant must first

 exhaust her administrative remedies by submitting a request to the warden of

 her facility to bring a motion on her behalf.      18 U.S.C. § 3582(c)(1)(A)(i)

 (authorizing the court to grant a sentence reduction “after the defendant has

 fully exhausted all administrative rights to appeal a failure of the BOP to bring

 a motion on the defendant's behalf or the lapse of 30 days from the receipt of

 such a request by the warden of the defendant’s facility, whichever is earlier”);

 cf. United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021) (holding that the

 exhaustion requirement is a non-jurisdictional claims-processing rule).

 Defendant’s motion fails at this threshold step.




                                        2
Case 2:18-cr-00190-SPC-MRM Document 728 Filed 08/19/21 Page 3 of 5 PageID 5119




       True Defendant asked her warden for compassionate release. But she

 did so “due to the COVID-19 pandemic” and suffering from “high risk factors

 per the CDC for serious illness or death if [she] should contact [sic] the COVID-

 19 virus.” (Doc. 727-1 at 1). That reason differs from the one she offers here.

 She never mentions the pandemic in her motion and says her medical

 conditions—in and of themselves—are so extensive that compassionate release

 is warranted. And the documents supporting her motion do the same. The

 only reference to COVID is her recent negative test. (Doc. 727-2 at 2). The

 documents instead paint a picture of Defendant simply not liking her medical

 care while in prison. (Doc. 724-1 at 3-7). At bottom, because Defendant asked

 her warden for compassionate release for a reason other than the one here, she

 has not exhausted her administrative remedies.

       Even had Defendant done so, she has not shown why her health

 problems are extraordinary and compelling reasons to warrant compassionate

 release.   Not all medical ailments will trigger compassionate release.        A

 defendant needs to suffer from either a (1) terminal illness “with an end of life

 trajectory”; or (2) serious medical condition that “substantially diminishes” the

 defendant’s ability to provide self-care while incarcerated and from which she

 is not expected to recover. U.S.S.G. § 1B.13, cmt. n.1(A).

       Defendant neither argues nor submits evidence she is terminally sick

 with an advanced and serious illness with an end-of-life trajectory. And the




                                        3
Case 2:18-cr-00190-SPC-MRM Document 728 Filed 08/19/21 Page 4 of 5 PageID 5120




 record suggests the opposite. A registered nurse examined Defendant at a sick

 call on August 6.    (Doc. 727-2).   Her examination revealed Defendant’s

 pulmonary, cardiovascular, and peripheral vascular systems to be within

 normal limits. (Doc. 727-2 at 2). Defendant also was pleasant, cooperative,

 and appeared well, alert, and oriented. (Doc. 727-2 at 2). The registered

 nurse’s findings follow the warden’s review of Defendant’s medical file months

 earlier when he considered her compassionate release request. In denying the

 request, the warden noted Defendant’s “conditions ha[d] been well controlled

 through prescription medication use and d[id] not prevent [her] from

 performing [her] activities of daily living.” (Doc. 724-1 at 2). Against this

 record, Defendant has not shown that she is nearing the end of her life or

 unable to care for herself while in prison.        The Court thus finds no

 extraordinary and compelling reason to justify compassionate release.

       Even if Defendant made such a showing, the Court finds she remains a

 danger to the community and the § 3553(a) factors weigh against release.

 Defendant joined eighteen others in dealing fentanyl, heroin, and crack in the

 local community for years. Her criminal drug conspiracy made about $15,000

 a day selling drugs. (Doc. 509 at ¶ 30). And her role was anything but minor.

 She used her home to make crack cocaine and acted as the “eyes” for the main

 supplier. (Doc. 509 at ¶ 38). And did so all while having many (if not most) of

 her medical conditions.




                                       4
Case 2:18-cr-00190-SPC-MRM Document 728 Filed 08/19/21 Page 5 of 5 PageID 5121




       But it is not just the nature of her offense that unsettles the Court.

 Defendant has an extensive criminal history.        Scoring a criminal history

 category of V, Defendant has led a life of crime even when unwell. The Court

 has no confidence that Defendant will abide by the law if released, so there is

 a continued need to protect the public from her.             But perhaps most

 disconcerting is the ease in which she committed perjury while testifying at

 trial. The Court (like the jury) heard through her lies. Her decision to be

 untruthful even cost her a two-level enhancement for obstructing justice. (Doc.

 509 at ¶ 121).

       Against this record, it would hardly reflect the seriousness of the offense,

 promote respect for the law, provide just punishment, and protect the public

 from future crimes if the Court released Defendant with nearly all her sentence

 remaining. The Court thus denies Defendant’s motion.

       Accordingly, it is now ORDERED:

       Defendant Elizabeth Kuc’s Motion for Reduction in Sentence (Doc. 724)

 is DENIED.

       DONE AND ORDERED in Fort Myers, Florida on August 19, 2021.




 Copies: Counsel of Record




                                         5
